Title: To George Washington from Brigadier General William Woodford, 21 February 1778
From: Woodford, William
To: Washington, George



Dear Genl
[Valley Forge, 21 February 1778]

I am favor’d with your very obligeing answer to my Letter of the 19th. as this unfortunate affair of mine is to be finally settled by a Board of Genl Officers, I could wish a larger number were present, but as that is not likely to be the case in any short time, I could wish the matter to be taken up as soon as it is convenient to your Excellency. I am with much respect Your Excellencys Obliged humble Servt

Wm Woodford

